DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant's Amendments and REMARKS filed on
07/13/2021, in response to the Non-final Rejection mailed on 04/15/2021, upon which, 
Claim 1-7 are pending and rejected in the Non-final Office Action.
Claim 1-7 are amended.
This action has been made final, as necessitated by amendment.

Response to Applicant's Arguments

Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive, as they appear to be directed solely to instantly amended subject matter. Accordingly, all issues are addressed in the response below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA (US 20150345961 A1, hereafter referred to as OOOKA), further in view of Wengreen (US 9429947 B1, hereafter referred to as Wengreen). 

Regarding claim 1, OOOKA teaches
(Currently Amended) A small size vehicle comprising: (OOOKA teaches an own vehicle, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle,)
an imaging unit configured to capture an image of a space ahead of the small size vehicle; (OOOKA teaches, [0063] The peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle and detects various targets from the images, detects the distance to a target present in the periphery of the own vehicle a receiver configured to receive an emergency signal; )
a receiver configured to receive an emergency signal; (OOOKA teaches receiving a command (i.e. emergency signal) when the driver is in a state not capable of driving, as in [0016] The driver state determining unit determines whether or not the driver is in a state capable of appropriately performing driving operations, based on the information acquired by the driver information acquiring unit.; and in [0075] When a command issued by the evacuation travelling control apparatus 1 is received, each system configuring the travelling assistance system 2 performs calculation of data required for specific deceleration control, lane keep control, lane change control, collision avoidance control, and the like,)
acquire pre-set evacuation route information in a case where the emergency signal is received; (OOOKA teaches setting evacuation route according to "systems that operate when predetermined driver operations are performed." in [0074] and related process of identify and receive emergency signal (i.e. the driver is not able to operate) in [0067] and evaluate risks to determine route in [0071]; in [0067] ...When determined by the driver state determining unit 15 that the driver is not in a state capable of appropriately performing driving operations, for each of the plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit 11, the risk determining unit 16 determines the risk involved in stopping at a location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information. A specific example of the determination method will be described in detail hereafter.; and in [0071] Meanwhile, the evacuation route setting unit 18 selects the evacuation route on which the own vehicle cruises to reach the evacuation destination. Therefore, the evacuation route setting unit 18 sets the evacuation route while taking into consideration or focusing on the risks attributed to travelling, acceleration, and deceleration by the own vehicle, the changing of traffic lanes, the presence/absence of a following vehicle, and the like.; and in [0074] The systems configuring the travelling assistance system 2 include systems that operate when predetermined driver operations are performed. Therefore, when a required system is not operating, the evacuation travelling assistance apparatus 1 issues a command to start operation of the system, independently of the driver operation. In many cases, the systems configuring the travelling assistance system 2 are respectively managed by electronic control units (ECU) that control the systems (such as an ACC-ECU, an LKA-ECU, and a LCA-ECU). Therefore, when the evacuation destination and the evacuation route such as those described above are set, the evacuation travelling control apparatus 1 transmits, to each ECU, information indicating that the own vehicle will be advanced on the evacuation route or to the evacuation destination.) 
determine whether an evacuation route indicated by the evacuation route information is passable or not for a person located outside the small vehicle, based on the image captured by the imaging unit, when the small size vehicle travels along the evacuation route. (OOOKA teaches determining the risk involved in passing through for the driver (i.e. a person) based on the peripheral environment information including images captured by imaging unit, as in [0017] The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit.; OOOKA further teaches capturing images, as in [0063] The peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle and detects various targets from the images, detects the distance to a target present in the periphery of the own vehicle and the relative speed thereof using millimeter waves or sound waves, and detects the current position of the own vehicle. In addition, for example, the peripheral environment information acquiring unit 13 performs image processing to extract detected targets, performs processing to identify the number of traffic lanes and the traffic lane in which the own vehicle is travelling, and the like, based on the imaging results from the image sensor.; and OOOKA further teaches setting evacuation route, as in [0071] Meanwhile, the evacuation route setting unit 18 selects the evacuation route on which the own vehicle cruises to reach the evacuation destination. Therefore, the evacuation route setting unit 18 sets the evacuation route while taking into consideration or focusing on the risks attributed to travelling, acceleration, and deceleration by the own vehicle, the changing of traffic lanes, the presence/absence of a following vehicle, and the like.;) 
OOOKA does not explicitly teach, 
a speaker configured to convey information to persons outside of the vehicle; 
Wengreen, however, teaches,
a speaker configured to convey information to persons outside of the vehicle; (Wengreen, Col. 2, line 46, ...The vehicle can comprise a speaker arranged and configured to emit sound outside the vehicle to enable a person located outside the vehicle to hear the sound.)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Wengreen by taking into account how to use a speaker to convey information to persons outside of the vehicle for the benefits of letting a person outside of the vehicle to hear useful information about evacuation route, which can be critical for evacuation and life-saving. 
OOOKA also does not explicitly teach, 
notify a person outside the vehicle whether or not the evacuation route is passable.
Wengreen, however, teaches,
notify a person outside the vehicle whether or not the evacuation route is passable.
 (Wengreen, Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions. In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, adverse traffic conditions (e.g., that would cause the vehicle to travel at least 35 percent under the road's speed limit). Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse. The instruction can include the selection of an alternate route..)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Wengreen by taking into account how to identify an impasses by the vehicle (Wengreen, identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions.) and how to interaction with a person outside of the vehicle (Wengreen, Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse.) for the benefits of notifying a person outside the vehicle whether or not the evacuation route is passable, which can be critical for evacuation and lifesaving.

Regarding claim 2
(Currently Amended) The small size vehicle according to claim 1, wherein the processor (OOOKA teaches [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.) is further programmed to control autonomous travel, (OOOKA teaches an emergency driver assist system (i.e. driving controller ) configured to operate the system independent of the driver and when the driver is incapable of driving, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle, when a driver is assumed to be in a state incapable of appropriately performing driving operations, and assists the own vehicle in travelling to and stopping at a safer evacuation area.; OOOKA further teaches autonomous travel, as in [0074] The systems configuring the travelling assistance system 2 include systems that operate when predetermined driver operations are performed. Therefore, when a required system is not operating, the evacuation travelling assistance apparatus 1 issues a command to start operation of the system, independently of the driver operation.)
wherein the driving controller performs control such that the small size vehicle autonomously travels along the evacuation route in a case where the emergency signal is received.  (OOOKA teaches the evacuation travelling control unit 19 provides evacuation route to the travelling assistance system 2 which drive autonomously (i.e. independent of driver) when the emergency signal (i.e. driver is incapable of driving) is received, as in [0072] When the evacuation destination and the evacuation route are set by the evacuation destination setting unit 17 and the evacuation route setting unit 18, the evacuation travelling control unit 19 generates data that is to be provided to the travelling assistance system 2 included in the own vehicle, based on the set evacuation destination and evacuation route, and provides the generated data to the travelling assistance system 2.; and in [0074] The systems configuring the travelling assistance system 2 include systems that operate when predetermined driver operations are performed. Therefore, when a required system is not operating, the evacuation travelling assistance apparatus 1 issues a command to start operation of the system, independently of the driver operation.)

Regarding claim 3
	(Currently Amended) The small size vehicle according to claim 2, wherein the processor is programmed to perform (OOOKA teaches [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.) such that the small size vehicle autonomously travels to a pre-set point in a case where the small size vehicle reaches an end point of the evacuation route. (OOOKA teaches evacuation destination setting unit, evacuation route setting unit, and evacuation travelling control unit, working together to auto drive the vehicle to the destination (i.e. end point) of the evacuation route, as in [0018] The evacuation destination setting unit sets a location at which the risk involved in stopping at the location is lower than a predetermined reference as an evacuation destination, based on the risk determined by the risk determining unit.; and in [0019] The evacuation route setting unit combines locations at which the risk involved in passing through the location is lower than a predetermined reference, based on the risk determined by the risk determining unit, and sets an evacuation route from the current position of the own vehicle to the evacuation destination.; and in [0020] The evacuation travelling control unit generates data that is to be provided to a travelling assistance system included in the own vehicle, based on the set evacuation destination and evacuation route, and provides the generated data to the travelling assistance system, thereby making the own vehicle advance to the evacuation destination along the evacuation route.)

Regarding claim 4
(Currently Amended) The small size vehicle according to claim 1, further wherein the processor is further programmed (OOOKA teaches [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.) to output result information indicating whether the evacuation route is passable for a person outside the vehicle up to an end point or not.(OOOKA teaches risk determining unit (i.e. an output unit) configured to output the risks involved in passing through a location for the driver and own vehicle, as in [0017] The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through the location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit.)

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over OOOKA, further in view of Wengreen and Jikihara (US 20110144850 A1, hereafter referred to as Jikihara). 

Regarding claim 5
processor is further programmed to determine (OOOKA teaches [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.) whether an   obstacle is present on the evacuation route or not, based on the image captured by the imaging unit and determines whether the evacuation route is passable or not for person outside the vehicle in accordance with presence or absence of the obstacle.  (OOOKA teaches determines risks passing locations on an evacuation route for own vehicle with the driver (i.e. a person) in it, as in [0017] The risk determining unit determines the risk involved in stopping at a location and the risk involved in passing through location, based on the map information, the own vehicle information, and the peripheral environment information, when determined by the driver state determining unit that the driver is not in a state capable of appropriately performing driving operations, for each of a plurality of locations that may serve as an advancing destination of the own vehicle, included in the map information acquired by the map information acquiring unit.
OOOKA further teaches capture image using an imaging acquiring unit 13 to detect various targets (i.e. obstacles), as in [0063] The peripheral environment information acquiring unit 13 captures images of the periphery of the own vehicle and detects various targets from the images, detects the distance to a target present in the periphery of the own vehicle
OOOKA further teaches evacuation route as in [0020] The evacuation travelling control unit generates data that is to be provided to a travelling assistance system included in the own vehicle, based on the set evacuation destination and evacuation route, and provides the generated data to the travelling assistance system, thereby making the own vehicle advance to the evacuation destination along the evacuation route.
OOOKA does not explicitly teach “presence or absence of the obstacle.”
Jikihara, however, teaches “presence or absence of the obstacle.” as in (Jikihara, [0038] The obstacle judging function unit 200, when judging that all of the routes through which the autonomously moving body moves to a destination are blocked by obstacles, judges whether or not the obstacles detected by the obstacle detecting function unit 100 can be removed.  )
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Jikihara by taking into account of presence or absence of obstacles in determining the risks.  The benefits of taking into account the obstacles helps the risk determining unit in OOOKA to better determine the risks caused by obstacles and more accurately determine the risks of passing the location. Improved risk determination can help save the lives of the people in the vehicle. 
OOOKA also does not explicitly teach “person outside the vehicle.”
Wengreen, however, teaches, “a person outside the vehicle.” (Wengreen, Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions. In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, adverse traffic conditions (e.g., that would cause the vehicle to travel at least 35 percent under the road's speed limit). Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse. The instruction can include the selection of an alternate route..)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Wengreen by taking into account how to identify an impasses by the vehicle (Wengreen, identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions.) and how to interaction with a person outside of the vehicle (Wengreen, Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse.) for the benefits of notifying a person outside the vehicle whether or not the evacuation route is passable, which can be critical for evacuation and lifesaving.
Regarding claim 6
 (Currently Amended) The small size vehicle according to claim 1, further comprising: (OOOKA teaches [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.)
a removing member configured to remove an obstacle; and
wherein the processor is programmed to control driving of the removing member to move a removable obstacle outside the evacuation route in a case where the processor determines that the removable obstacle is present on the evacuation route.
OOOKA teaches, “the processor is programmed to”, as in [0071] ... the evacuation travelling control unit 19 are configured by hardware, such as a known microcomputer that includes a central processing unit (CPU), a memory, and the like, and software that runs on the hardware.)
OOOKA further teaches evacuation route an evacuation vehicle, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle. 
OOOKA does not explicitly teach “a removing member configured to remove an obstacle; and a drive controller configured to control driving of the removing member to move a removable obstacle outside the evacuation route in a case where the determination unit determines that the removable obstacle is present on the evacuation route.”
Jikihara, however, teaches remove the obstacle using an obstacle removal requesting function unit 500 [0041] The obstacle removal requesting function unit 500 requests the request target detected by the request target detecting function unit 400, to remove the obstacle selected by the obstacle selecting function unit 300. Here, the request target may be, for example, a person or a robot outside the moving body, or the obstacle itself. The obstacle removal requesting function unit 500 is attained, for example, by: an information processing apparatus such as a computer for processing the information (data) from the request target detecting function unit 400 and the like by using software (programs); and hardware for carrying out an obstacle removing request in response to the information (data) from the information processing apparatus.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Jikihara by taking into account of using an obstacle removal requesting function unit to remove the obstacle. The benefits is equip the vehicle with the ability to remove obstacles and save lives of people in the vehicle in a case of evacuation. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over OOOKA, further in view of Wengreen, Jikihara, and Artes (US 20190025838 A1, hereafter referred to as Artes). 
Regarding claim 7
The small size vehicle according to claim 6, wherein, in a case where the determination unit determines that an obstacle on the evacuation route is not removable, the determination unit registers a point on which the obstacle is present as a point not passable for a person.
OOOKA teaches evacuation route an evacuation vehicle, as in [0056] An evacuation travelling assistance apparatus (also called an emergency driver assist system) 1, shown in FIG. 1, operates in cooperation with a travelling assistance system 2 that is provided in an own vehicle. 
OOOKA further teaches a driver in the vehicle (i.e. a person) as in [0015] The driver information acquiring unit acquires information that enables determination of whether or not the driver is in a state capable of appropriately performing driving operations.
OOOKA does not explicitly teach “the determination unit determines that an obstacle on the evacuation route is not removable, the determination unit registers a point on which the obstacle is present as a point not passable for a person.”
Artes, however, teaches determine a difficult-to-pass zone and “zone-to-be-avoided” (i.e. a point not passable for a person) and not to enter (i.e. registers a point), as in [0053]...A zone that was not accessible during a first exploratory run of the robot because of a closed door but which is newly identified during a subsequent run is added to the map as a new zone. As mentioned above, table and chair legs may be used to demarcate a difficult-to-pass zone.; and further in [0063]... Therefore, the attribute “zone-to-be-avoided” can be assigned to a zone that is identified as difficult to pass (see the above). The robot will then not enter the zone that is difficult to access except for a planned cleaning.
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Artes by taking into account of defining and registering a zone or route that is not passable and not to enter.  The benefit of doing so will save lives of people in the vehicle by not entering a dangerous route or zone. 
OOOKA also does not explicitly teach “a person outside the vehicle.”
Wengreen, however, teaches, “a person outside the vehicle.” (Wengreen, Col. 5, line 58, In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions. In several embodiments, identifying the need for the human interaction comprises identifying, by the vehicle, adverse traffic conditions (e.g., that would cause the vehicle to travel at least 35 percent under the road's speed limit). Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse. The instruction can include the selection of an alternate route..)
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of OOOKA with the teachings of Wengreen by taking into account how to identify an impasses by the vehicle (Wengreen, identifying, by the vehicle, an impasse due to at least one of road conditions and traffic conditions.) and how to interaction with a person outside of the vehicle (Wengreen, Receiving the remote human interaction can comprise receiving, by the vehicle in response to the first wireless communication, an instruction regarding how the vehicle should respond to the impasse.) for the benefits of notifying a person outside the vehicle whether or not the evacuation route is passable, which can be critical for evacuation and lifesaving.

Conclusion
THIS ACTION IS MADE FINAL AS NECESSITATED BY AMENDMENT.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHOU whose telephone number is (571)272-5478. The examiner can normally be reached on M-F, 8:00a.m.-4:30p.m EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/W.Z./
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665